      Case 3:20-cv-00079-MHT-CSC Document 13 Filed 04/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

         MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


STEPHEN HOWARD,                        )
                                       )
       Petitioner,                     )
                                       )             CIVIL ACTION NO.
       v.                              )               3:20cv79-MHT
                                       )                   (WO)
UNITED STATES OF AMERICA,              )
                                       )
       Respondent.                     )

                                     ORDER

      This     cause     is    now     before         the     court    on     the

petitioner's        motion    to     proceed         on     appeal    in    forma

pauperis (doc. no. 8).

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies      in   writing     that       it   is    not     taken    in    good

faith."       In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369    U.S.    438,    445    (1962),        or      "has    no   substantive

merit."       United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also
   Case 3:20-cv-00079-MHT-CSC Document 13 Filed 04/21/20 Page 2 of 2



Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.            See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).

                                 ***

    Accordingly, it is ORDERED that the petitioner's

motion   to   proceed     on   appeal     in   forma     pauperis      is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

    DONE, this the 21st day of April, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
